Exhibit 10.5

 

Execution Copy

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of December 22,
2003, as amended and restated on the Restatement Effective Date (as defined
below), among General Electric Capital Corporation, as Collateral Agent (as
defined below) for the benefit of the First Lien Creditors (as defined below),
in such capacity as successor to Morgan Stanley & Co., Incorporated (the
“Original Collateral Agent”) and as Agent (as defined in below) for the benefit
of the Bank Lender Creditors (as defined below), in such capacity as successor
agent to Morgan Stanley Senior Funding, Inc. (the “Original Agent”), and The
Bank of New York, as trustee (together with any successor trustee, the
“Additional Senior Secured Notes Trustee”) for its benefit and the benefit of
the holders from time to time of the Additional Senior Secured Notes (as defined
below), and acknowledged and agreed to by the US Credit Parties (as defined in,
or incorporated by reference into, the US Security Agreement referred to below)
from time to time party hereto. Capitalized terms used herein shall have the
meaning specified in Section 9 hereof or, if not defined therein, as specified
in (or incorporated by reference into) the US Security Agreement (as defined in
the Bank Credit Agreement referred to below).

 

W I T N E S S E T H :

 

WHEREAS, Resolution Performance Products Inc. (“Holdings”), Resolution
Performance Products LLC (“RPP USA”), RPP Capital Corporation (“US Finance
Corp.” and, together with RPP USA, the “Original US Borrowers” and each, an
“Original US Borrower”), Resolution Europe B.V. (formerly known as Resolution
Nederland B.V.) (the “Original Dutch Borrower”), the lenders from time to time
party thereto (the “Original Lenders”), Salomon Smith Barney Inc., as
Syndication Agent, JPMorgan Chase Bank (formerly known as Morgan Guaranty Trust
Company of New York), as Documentation Agent, and Morgan Stanley Senior Funding,
Inc., as Lead Arranger, sole Book Manager and Original Agent, have entered into
a Credit Agreement, dated as of November 14, 2000 (as amended, modified or
supplemented through, but not including, the date hereof, the “Original Bank
Credit Agreement”) providing for the making of Loans (as defined in the Original
Bank Credit Agreement) to the Original US Borrowers and the Dutch Borrower and
the issuance of, and participation in, Letters of Credit (as defined in the
Original Bank Credit Agreement) for the account of the Original US Borrowers as
contemplated therein (the Original Lenders, the Original Agent, each Letter of
Credit Issuer (as defined in the Original Bank Credit Agreement) thereunder, and
the Original Collateral Agent are herein called the “Original Bank Lender
Creditors”).

 

WHEREAS, RPP USA and certain other entities from time to time designated as US
borrowers thereunder (the “US Borrowers”), the Original Dutch Borrower and
certain other entities from time to time designated as Netherlands Borrowers
thereunder, Holdings, US Finance Corp.,  the other Credit Parties from time to
time party thereto,  the financial institutions

 

--------------------------------------------------------------------------------


 

from time to time party thereto (the “Lenders”), General Electric Capital
Corporation, as US L/C Issuer, as Collateral Agent, as a US Lender, and as US
Agent (in such capacity, together with any successor agent, the “US Agent”), and
GE Leveraged Loans Limited, as Netherlands L/C Issuer, as Netherlands Security
Trustee, as a Netherlands Lender, and as Netherlands Agent (in such capacity,
together with any successor agent, the “Netherlands Agent”) have entered into a
Credit Agreement, dated as of January 24, 2005 (as amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time, and
including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed
thereunder) all or any portion of the indebtedness under such agreement or any
successor agreement, whether or not with the same agent, trustee,
representative, lenders, holders or group of lenders or holders, the “Bank
Credit Agreement”), providing for the refinancing in full of the Original Bank
Credit Agreement and the making of Loans to the US Borrowers and the issuance
of, and participation in, Letters of Credit for the account of the US Borrowers
as contemplated therein (the Lenders, the US Agent, the Netherlands Agent, the
US L/C Issuer, the Netherlands L/C Issuer, the Netherlands Security Trustee and
the Collateral Agent are herein called the “Bank Lender Creditors”);

 

WHEREAS, the Original Collateral Agent and the Additional Senior Notes Trustee
are parties to an Intercreditor Agreement, dated December 22, 2003, as
heretofore amended, as acknowledged and agreed to by the Original US Borrowers
and certain of their affiliates (the “Original Intercreditor Agreement”);

 

WHEREAS, pursuant to a notice of resignation, dated January 24, 2005 (the
“Resignation”), the Original Collateral Agent has given notice of its
resignation as Collateral Agent pursuant to Section 8(b) of Annex N to the US
Security Agreement, such resignation to be effective as of the Restatement
Effective Date;

 

WHEREAS, pursuant to Annex N of the US Security Agreement, the Required Secured
Creditors have appointed General Electric Capital Corporation as Collateral
Agent, effective as of the Restatement Effective Date;

 

WHEREAS, each US Borrower or another Assignor has entered into, or may at any
time and from time to time after the date hereof enter into or guaranty the
obligations of one or more other Assignors or Subsidiaries thereof under, one or
more Hedge Agreements with one or more Bank Lender Creditors or any affiliate
thereof (each such Bank Lender Creditor or affiliate, even if the respective
Bank Lender Creditor subsequently ceases to be a Lender under the Bank Credit
Agreement for any reason, together with such Bank Lender Creditor’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and together with the Bank Lender Creditors, the “Senior First Lien Creditors”);

 

WHEREAS, the Original US Borrowers and the Additional Senior Secured Notes
Trustee have entered into an Indenture, dated as of December 22, 2003 (as
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time, and including any agreement extending the maturity
of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers, issuers or guarantors thereunder or any
increase in the amount borrowed thereunder) all or any portion of the
indebtedness under such

 

2

--------------------------------------------------------------------------------


 

Indenture or any successor agreement whether or not with the same trustee,
representative, agent, lenders, holders or group of lenders or holders, the
“Note Credit Agreement” and, together with the Bank Credit Agreement,
collectively, the “Credit Agreement”), providing for (i) the issuance by the
Original US Borrowers of their 8% Senior Secured Notes due December 15, 2009
(the “Additional Senior Secured Notes”) to the holders thereof from time to time
(such holders, the “Additional Senior Secured Noteholders” and, together with
the Additional Senior Secured Notes Trustee, the “Junior First Lien Creditors”;
and the Junior First Lien Creditors, together with the Senior First Lien
Creditors, the “First Lien Creditors”) and (ii) the guaranty by any future US
Credit Party that is a Subsidiary Guarantor of the Original US Borrowers’
obligations under the Note Credit Agreement and the Additional Senior Secured
Notes (each such guaranty, together with the Note Credit Agreement and the
Additional Senior Secured Notes, are herein called the “Note Credit Documents”);

 

WHEREAS, pursuant to the US Guaranty entered into pursuant to the Bank Credit
Agreement, each US Credit Party that is a party thereto has guaranteed to the
Bank Lender Creditors and the Other Creditors the payment and performance when
due of all Guaranteed Obligations as described in each such Guaranty;

 

WHEREAS, pursuant to the US Security Agreement, the US Pledge Agreement (as such
term is defined in the Bank Credit Agreement) and the Netherlands Pledge
Agreement (as such term is defined in the Bank Credit Agreement), each US Credit
Party thereto has granted to the Collateral Agent a security interest in the
Collateral for the benefit of the First Lien Creditors and the Second Lien
Creditors (although the Note Lender Creditors do not have a security interest in
the Additional Senior Secured Notes Excluded Collateral and the Second Lien
Creditors do not have a security interest in the Second Lien Excluded
Collateral);

 

WHEREAS, pursuant to the Bank Credit Agreement, the Required Secured Creditors
have authorized the US Agent and the Collateral Agent to enter into this
Agreement;

 

WHEREAS, pursuant to the Note Credit Agreement, the Additional Senior Secured
Notes Trustee has agreed to enter into (and to be bound by), and the Additional
Senior Secured Noteholders have authorized the Additional Senior Secured Notes
Trustee to enter into (on their behalf) (and to be bound by), the Original
Intercreditor Agreement, in each case on the terms and conditions provided for
herein;

 

WHEREAS, the Required First Lien Creditors wish to amend and restate the
Original Intercreditor Agreement effective on the Restatement Effective Date as
set forth below, to, inter alia set forth the rights, benefits and privileges,
as among the First Lien Creditors, in respect of the Collateral, this Agreement,
the US Security Agreement, the US Pledge Agreement and the Netherlands Pledge
Agreement; and

 

WHEREAS, as of the Restatement Effective Date, General Electric Capital
Corporation shall constitute the Required First Lien Creditors.

 

NOW, THEREFORE, it is agreed that the Original Intercreditor Agreement is hereby
amended and restated as follows:

 

3

--------------------------------------------------------------------------------


 


1.             APPOINTMENT; ETC.


 


(A)           THE JUNIOR FIRST LIEN CREDITORS, BY THEIR ACCEPTANCE OF THE
BENEFITS OF THE US SECURITY AGREEMENT, THE US PLEDGE AGREEMENT [AND THE
NETHERLANDS PLEDGE AGREEMENT] HEREBY (X) IRREVOCABLY DESIGNATE GENERAL ELECTRIC
CAPITAL CORPORATION AS COLLATERAL AGENT (AND ANY SUCCESSOR COLLATERAL AGENT) TO
ACT AS SPECIFIED HEREIN AND IN THE APPLICABLE US SECURITY DOCUMENTS, (Y) AGREE
TO ALL OF THE PROVISIONS OF THIS AGREEMENT AND (Z) AGREE TO ALL OF THE
PROVISIONS OF THE APPLICABLE US SECURITY DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, TO ALL OF THE PROVISIONS OF ANNEX N TO THE US SECURITY AGREEMENT). 
EACH JUNIOR FIRST LIEN CREDITOR HEREBY IRREVOCABLY AUTHORIZES, AND EACH HOLDER
OF ANY JUNIOR FIRST LIEN OBLIGATION BY THE ACCEPTANCE OF SUCH JUNIOR FIRST LIEN
OBLIGATION AND BY THE ACCEPTANCE OF THE BENEFITS OF THE APPLICABLE US SECURITY
DOCUMENTS SHALL BE DEEMED IRREVOCABLY TO AUTHORIZE, THE COLLATERAL AGENT TO TAKE
SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
APPLICABLE US SECURITY DOCUMENTS AND ANY INSTRUMENTS AND AGREEMENTS REFERRED TO
HEREIN AND THEREIN AND TO EXERCISE SUCH POWERS AND TO PERFORM SUCH DUTIES
THEREUNDER AS ARE SPECIFICALLY DELEGATED TO OR REQUIRED OF THE COLLATERAL AGENT
BY THE TERMS HEREOF OR THEREOF AND SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  THE COLLATERAL AGENT MAY PERFORM ANY OF ITS DUTIES
HEREUNDER OR THEREUNDER BY OR THROUGH ITS AFFILIATES, AGENTS, SUB-AGENTS OR
EMPLOYEES AND SUCH AFFILIATES, AGENTS, SUB-AGENTS AND EMPLOYEES SHALL BE
AFFORDED ALL OF THE COLLATERAL AGENT’S RIGHTS HEREUNDER AND UNDER ANY US
SECURITY DOCUMENT.


 


(B)           EACH SENIOR FIRST LIEN CREDITOR (BY THEIR ACCEPTANCE OF THE
BENEFITS OF THE APPLICABLE SECURITY DOCUMENTS) ALSO AGREES TO THE PROVISIONS OF
THIS AGREEMENT.


 


2.             PRIORITIES WITH RESPECT TO THE COLLATERAL.  THE JUNIOR FIRST LIEN
CREDITORS HEREBY ACKNOWLEDGE AND AGREE THAT ALL OBLIGATIONS SHALL BE SECURED
PURSUANT TO THE SECURITY DOCUMENTS IN ACCORDANCE WITH THE TERMS THEREOF,
PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY SECURED
DEBT AGREEMENT (INCLUDING ANY SECURITY DOCUMENT), AS BETWEEN THE SENIOR FIRST
LIEN CREDITORS AND THE JUNIOR FIRST LIEN CREDITORS, THE FOLLOWING PRIORITIES AND
OTHER RIGHTS, BENEFITS AND PRIVILEGES WITH RESPECT TO THE COLLATERAL AND THE
APPLICABLE SECURITY DOCUMENTS SHALL APPLY:


 


(I)            THE SECURITY INTERESTS GRANTED PURSUANT TO THE APPLICABLE
SECURITY DOCUMENTS (X) FOR THE BENEFIT OF THE SENIOR FIRST LIEN CREDITORS SHALL
BE SENIOR IN PRIORITY IN ALL RESPECTS TO THE SECURITY INTERESTS GRANTED PURSUANT
THERETO FOR THE BENEFIT OF THE JUNIOR FIRST LIEN CREDITORS AND (Y) FOR THE
BENEFIT OF THE JUNIOR FIRST LIEN CREDITORS SHALL BE JUNIOR, SUBORDINATE AND
SUBJECT IN ALL RESPECTS TO THE SECURITY INTERESTS GRANTED UNDER THE APPLICABLE
SECURITY DOCUMENTS FOR THE BENEFIT OF THE SENIOR FIRST LIEN CREDITORS;


 


(II)           THE JUNIOR FIRST LIEN CREDITORS AGREE THAT (X) ALL OF THEIR
RIGHTS, BENEFITS AND PRIVILEGES AFFORDED TO THEM HEREUNDER AND UNDER THE
APPLICABLE SECURITY DOCUMENTS ARE EXPRESSLY SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND (Y) THEY SHALL NOT BE ENTITLED TO RECEIVE ANY OF THE
PROCEEDS OR OTHER DISTRIBUTIONS IN RESPECT OF (OR FROM) ANY COLLATERAL UNTIL ALL
SENIOR FIRST LIEN OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH IN ACCORDANCE WITH
THE TERMS THEREOF (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES
AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY US CREDIT
PARTY AT THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION FOR THE SENIOR
FIRST LIEN

 

4

--------------------------------------------------------------------------------


 


OBLIGATIONS, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST IS ALLOWED IN ANY
SUCH CASE, PROCEEDING OR OTHER ACTION OR UNDER APPLICABLE LAW);


 


(III)          UNTIL ALL SENIOR FIRST LIEN OBLIGATIONS HAVE BEEN PAID IN FULL IN
CASH IN ACCORDANCE WITH THE TERMS THEREOF, ALL LETTERS OF CREDIT UNDER THE BANK
CREDIT AGREEMENT HAVE BEEN TERMINATED, THE COMMITMENTS UNDER THE BANK CREDIT
AGREEMENT HAVE BEEN TERMINATED AND ALL HEDGE AGREEMENTS ENTERED INTO WITH OTHER
CREDITORS HAVE BEEN TERMINATED, EACH JUNIOR FIRST LIEN CREDITOR HEREBY AGREES
(A) TO THE EXTENT THAT ANY AMENDMENT, MODIFICATION, CHANGE, WAIVER, CONSENT,
RELEASE OR VARIANCE TO ANY OF THE SECURITY DOCUMENTS, OR ANY ACTION (OR
INACTION) TO BE TAKEN (OR NOT TAKEN) BY THE COLLATERAL AGENT UNDER (OR PURSUANT
TO, INCLUDING PURSUANT TO ANY OF THE REMEDIAL PROVISIONS OF) ANY OF THE SECURITY
DOCUMENTS, IN EITHER CASE WOULD REQUIRE THE VOTE OR CONSENT OF ANY OF THE JUNIOR
FIRST LIEN CREDITORS, WHETHER ACTING AS PART OF THE REQUIRED SECURED CREDITORS,
AS PART OF THE REQUISITE LENDER CREDITORS, AS PART OF THE CLASS OF LENDER
CREDITORS OR OTHERWISE, EACH SUCH JUNIOR FIRST LIEN CREDITOR HEREBY AGREES THAT
ANY SUCH AMENDMENT, MODIFICATION, CHANGE, WAIVER, CONSENT, RELEASE, VARIANCE,
ACTION OR INACTION MAY BE TAKEN (OR NOT TAKEN, AS THE CASE MAY BE) AT THE
DIRECTION OF THE REQUIRED FIRST LIEN CREDITORS, PROVIDED THAT, EXCEPT AS
PERMITTED BY SECTION 14(B) HEREOF, IN THE CASE OF ANY AMENDMENT, MODIFICATION,
CHANGE, WAIVER, CONSENT, RELEASE OR VARIANCE TO ANY SECURITY DOCUMENT MATERIALLY
ADVERSELY AFFECTING THE RIGHTS AND BENEFITS OF THE JUNIOR FIRST LIEN CREDITORS
(AND NOT ALL FIRST LIEN CREDITORS IN A LIKE OR SIMILAR MANNER), SUCH AMENDMENT,
MODIFICATION, CHANGE, WAIVER, RELEASE OR VARIANCE SHALL BE MADE AT THE DIRECTION
OF THE REQUIRED FIRST LIEN CREDITORS AND THE ADDITIONAL SENIOR SECURED NOTES
TRUSTEE (ACTING AT THE DIRECTION OF THE ADDITIONAL SENIOR SECURED NOTEHOLDERS
HOLDING AT LEAST A MAJORITY OF THE THEN OUTSTANDING PRINCIPAL AMOUNT OF ALL
ADDITIONAL SENIOR SECURED NOTES), AND (B) TO EFFECTUATE THE FOREGOING, EXCEPT IN
CASES DESCRIBED IN THE PROVISO TO PRECEDING CLAUSE (A), EACH JUNIOR FIRST LIEN
CREDITOR HEREBY (X) AUTHORIZES AND INSTRUCTS THE ADDITIONAL SENIOR SECURED NOTES
TRUSTEE TO (AND THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE AGREES TO) VOTE (ON
BEHALF OF THE JUNIOR FIRST LIEN CREDITORS) IN A MANNER CONSISTENT WITH, AND TO
SIGN ANY SUCH AMENDMENT, MODIFICATION, CHANGE, WAIVER, CONSENT, RELEASE OR
VARIANCE, OR ANY DIRECTION FOR ANY SUCH ACTION OR INACTION, IN EITHER CASE WHICH
HAS OTHERWISE BEEN APPROVED BY, THE REQUIRED FIRST LIEN CREDITORS AND (Y)
CONSTITUTES AND APPOINTS THE COLLATERAL AGENT ITS TRUE AND LAWFUL ATTORNEY,
IRREVOCABLY (WHICH POWER IS COUPLED WITH AN INTEREST), TO SIGN ON BEHALF OF THE
ADDITIONAL SENIOR SECURED NOTES TRUSTEE ANY SUCH AMENDMENT, MODIFICATION,
CHANGE, WAIVER, CONSENT, RELEASE OR VARIANCE, OR ANY SUCH ACTION OR INACTION, TO
THE EXTENT THAT THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE REFUSES TO SIGN SAME
AS PROVIDED ABOVE; AND


 


(IV)          THE JUNIOR FIRST LIEN CREDITORS DO NOT HAVE A SECURITY INTEREST
IN, AND THE GRANT OF SECURITY INTERESTS PURSUANT TO THE APPLICABLE US SECURITY
DOCUMENTS FOR THE BENEFIT OF THE JUNIOR FIRST LIEN CREDITORS SHALL NOT EXTEND
TO, ANY ADDITIONAL SENIOR SECURED NOTES EXCLUDED COLLATERAL, AND WITH RESPECT TO
THE JUNIOR FIRST LIEN CREDITORS, THE TERM “COLLATERAL” SHALL NOT INCLUDE THE
ADDITIONAL SENIOR SECURED NOTES EXCLUDED COLLATERAL.

 

5

--------------------------------------------------------------------------------


 


3.             APPLICATION OF PROCEEDS.


 


(A)           EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN SECTION 9.4(E) OF THE
US SECURITY AGREEMENT, ALL MONEYS COLLECTED OR OTHERWISE RECEIVED BY THE
COLLATERAL AGENT PURSUANT TO THE APPLICABLE US SECURITY DOCUMENTS FOR
APPLICATION TO THE FIRST LIEN OBLIGATIONS (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, UPON ANY (I) DISTRIBUTION OF ANY COLLATERAL IN THE EVENT OF ANY
BANKRUPTCY, ARRANGEMENT, RECEIVERSHIP, ASSIGNMENT FOR THE BENEFIT OF CREDITORS
OR ANY OTHER ACTION OR PROCEEDING INVOLVING THE READJUSTMENT OF THE OBLIGATIONS
AND INDEBTEDNESS OF ANY US CREDIT PARTY OR THE APPLICATION OF ANY COLLATERAL TO
THE PAYMENT THEREOF, (II) DISTRIBUTION OF THE COLLATERAL UPON THE LIQUIDATION OR
DISSOLUTION OF ANY US CREDIT PARTY, OR THE WINDING UP OF THE ASSETS OR BUSINESS
OF ANY US CREDIT PARTY, (III) REALIZATION BY THE COLLATERAL AGENT OR ANY OF THE
OTHER SECURED CREDITORS WITH RESPECT TO THE LIENS PURSUANT TO ANY SECURED DEBT
AGREEMENT, WHETHER PURSUANT TO A REMEDIAL ACTION OR OTHERWISE OR (IV)
DISPOSITION OF ANY COLLATERAL (TO THE EXTENT THAT ANY PART OF THE PROCEEDS OF
SUCH DISPOSITION ARE REQUIRED TO BE APPLIED TO ANY OF THE OBLIGATIONS OR HELD BY
THE COLLATERAL AGENT IN ACCORDANCE WITH THE PROVISIONS OF ANY OF THE SECURITY
DOCUMENTS), SHALL, AS BETWEEN THE SENIOR FIRST LIEN CREDITORS AND THE JUNIOR
FIRST LIEN CREDITORS, BE DISTRIBUTED OR PAID TO (OR RETAINED BY) THE COLLATERAL
AGENT FOR APPLICATION IN THE FOLLOWING MANNER:


 


(I)            FIRST, AN AMOUNT EQUAL TO THE OUTSTANDING SENIOR FIRST LIEN
PRIMARY OBLIGATIONS SHALL BE PAID TO THE SENIOR FIRST LIEN CREDITORS AS PROVIDED
IN SECTION 3(E) HEREOF, WITH EACH SENIOR FIRST LIEN CREDITOR RECEIVING AN AMOUNT
EQUAL TO ITS OUTSTANDING SENIOR FIRST LIEN PRIMARY OBLIGATIONS OR, IF THE
PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH SENIOR FIRST LIEN PRIMARY
OBLIGATIONS, ITS SENIOR FIRST LIEN CREDITOR PRO RATA SHARE OF THE AMOUNT
REMAINING TO BE DISTRIBUTED;


 


(II)           SECOND, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE OUTSTANDING SENIOR
FIRST LIEN SECONDARY OBLIGATIONS SHALL BE PAID TO THE SENIOR FIRST LIEN
CREDITORS AS PROVIDED IN SECTION 3(E) HEREOF, WITH EACH SENIOR FIRST LIEN
CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING SENIOR FIRST LIEN
SECONDARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL
SUCH SENIOR FIRST LIEN SECONDARY OBLIGATIONS, ITS SENIOR FIRST LIEN CREDITOR PRO
RATA SHARE OF THE AMOUNT REMAINING TO BE DISTRIBUTED;


 


(III)          THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), TO THE PAYMENT OF ALL AMOUNTS
OWING THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE IN ITS CAPACITY AS SUCH
PURSUANT TO THE NOTE CREDIT AGREEMENT; AND


 


(IV)          FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE APPLICATION
PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III), INCLUSIVE, AN AMOUNT EQUAL
TO THE OUTSTANDING JUNIOR FIRST LIEN OBLIGATIONS SHALL BE PAID TO THE JUNIOR
FIRST LIEN CREDITORS AS PROVIDED IN SECTION 3(E) HEREOF, WITH EACH JUNIOR FIRST
LIEN CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING JUNIOR FIRST LIEN
OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH JUNIOR
FIRST LIEN OBLIGATIONS, ITS JUNIOR FIRST LIEN CREDITOR PRO RATA SHARE OF THE
AMOUNT REMAINING TO BE DISTRIBUTED.


 


(B)           (I)  FOR PURPOSES OF THIS AGREEMENT, “SENIOR FIRST LIEN CREDITOR
PRO RATA SHARE” SHALL MEAN, WHEN CALCULATING A SENIOR FIRST LIEN CREDITOR’S
PORTION OF ANY DISTRIBUTION OR AMOUNT, THAT AMOUNT (EXPRESSED AS A PERCENTAGE)
EQUAL TO A FRACTION THE NUMERATOR OF WHICH IS THE

 

6

--------------------------------------------------------------------------------


 

then unpaid amount of such Senior First Lien Creditor’s Senior First Lien
Primary Obligations or Senior First Lien Secondary Obligations, as the case may
be, and the denominator of which is the then outstanding amount of all Senior
First Lien Primary Obligations or Senior First Lien Secondary Obligations, as
the case may be.


 


(II)           FOR THE PURPOSES OF THIS AGREEMENT, “JUNIOR FIRST LIEN CREDITOR
PRO RATA SHARE” SHALL MEAN, WHEN CALCULATING A JUNIOR FIRST LIEN CREDITOR’S
PORTION OF ANY DISTRIBUTION OR AMOUNT, THAT AMOUNT (EXPRESSED AS A PERCENTAGE)
EQUAL TO A FRACTION THE NUMERATOR OF WHICH IS THE THEN UNPAID AMOUNT OF SUCH
JUNIOR FIRST LIEN CREDITOR’S JUNIOR FIRST LIEN OBLIGATIONS AND THE DENOMINATOR
OF WHICH IS THE THEN OUTSTANDING AMOUNT OF ALL JUNIOR FIRST LIEN OBLIGATIONS.


 


(C)           WHEN PAYMENTS TO THE SENIOR FIRST LIEN CREDITORS ARE BASED UPON
THEIR RESPECTIVE SENIOR FIRST LIEN CREDITOR PRO RATA SHARES, THE AMOUNTS
RECEIVED BY SUCH SENIOR FIRST LIEN CREDITORS HEREUNDER SHALL BE APPLIED (FOR
PURPOSES OF MAKING DETERMINATIONS UNDER THIS SECTION 3 ONLY) (I) FIRST, TO THEIR
SENIOR FIRST LIEN PRIMARY OBLIGATIONS AND (II) SECOND, TO THEIR SENIOR FIRST
LIEN SECONDARY OBLIGATIONS.  IF ANY PAYMENT TO ANY SENIOR FIRST LIEN CREDITOR OF
ITS SENIOR FIRST LIEN CREDITOR PRO RATA SHARE OF ANY DISTRIBUTION WOULD RESULT
IN OVERPAYMENT TO SUCH SENIOR FIRST LIEN CREDITOR, SUCH EXCESS AMOUNT SHALL
INSTEAD BE DISTRIBUTED IN RESPECT OF THE UNPAID SENIOR FIRST LIEN PRIMARY
OBLIGATIONS OR SENIOR FIRST LIEN SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF
THE OTHER SENIOR FIRST LIEN CREDITORS, WITH EACH SENIOR FIRST LIEN CREDITOR
WHOSE SENIOR FIRST LIEN PRIMARY OBLIGATIONS OR SENIOR FIRST LIEN SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, HAVE NOT BEEN PAID IN FULL TO RECEIVE AN AMOUNT
EQUAL TO SUCH EXCESS AMOUNT MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS
THE UNPAID SENIOR FIRST LIEN PRIMARY OBLIGATIONS OR SENIOR FIRST LIEN SECONDARY
OBLIGATIONS, AS THE CASE MAY BE, OF SUCH SENIOR FIRST LIEN CREDITOR AND THE
DENOMINATOR OF WHICH IS THE UNPAID SENIOR FIRST LIEN PRIMARY OBLIGATIONS OR
SENIOR FIRST LIEN SECONDARY OBLIGATIONS, AS THE CASE MAY BE, OF ALL SENIOR FIRST
LIEN CREDITORS ENTITLED TO SUCH DISTRIBUTION.


 


(D)           EACH OF THE FIRST LIEN CREDITORS, BY THEIR ACCEPTANCE OF THE
BENEFITS HEREOF AND OF THE APPLICABLE US SECURITY DOCUMENTS, AGREES AND
ACKNOWLEDGES THAT IF THE BANK LENDER CREDITORS RECEIVE A DISTRIBUTION ON ACCOUNT
OF UNDRAWN AMOUNTS WITH RESPECT TO LETTERS OF CREDIT ISSUED (OR DEEMED ISSUED)
UNDER THE BANK CREDIT AGREEMENT (WHICH SHALL ONLY OCCUR AFTER ALL OUTSTANDING
REVOLVING LOANS UNDER THE BANK CREDIT AGREEMENT AND ALL UNREIMBURSED LETTER OF
CREDIT OBLIGATIONS WITH RESPECT TO SUCH LETTERS OF CREDIT HAVE BEEN PAID IN
FULL), SUCH AMOUNTS SHALL BE PAID TO THE US AGENT UNDER THE BANK CREDIT
AGREEMENT AND HELD BY IT, FOR THE EQUAL AND RATABLE BENEFIT OF THE BANK LENDER
CREDITORS, AS CASH SECURITY FOR THE REPAYMENT OF THE BANK CREDIT DOCUMENT
OBLIGATIONS OWING TO THE BANK LENDER CREDITORS AS SUCH.  IF ANY AMOUNTS ARE HELD
AS CASH SECURITY PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, THEN UPON THE
TERMINATION OF ALL OUTSTANDING LETTERS OF CREDIT UNDER THE BANK CREDIT
AGREEMENT, AND AFTER THE APPLICATION OF ALL SUCH CASH SECURITY TO THE REPAYMENT
OF ALL THE BANK CREDIT DOCUMENT OBLIGATIONS OWING TO THE BANK LENDER CREDITORS
AFTER GIVING EFFECT TO THE TERMINATION OF ALL SUCH LETTERS OF CREDIT, IF THERE
REMAINS ANY EXCESS CASH, SUCH EXCESS CASH SHALL BE RETURNED BY THE US AGENT TO
THE COLLATERAL AGENT FOR DISTRIBUTION IN ACCORDANCE WITH SECTION 3(A) HEREOF.


 


(E)           ALL PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BE MADE (W) IF TO
THE BANK LENDER CREDITORS, TO THE US AGENT FOR THE ACCOUNT OF THE BANK LENDER
CREDITORS, (X) IF TO THE OTHER CREDITORS, TO THE REPRESENTATIVE FOR THE OTHER
CREDITORS, OR, IN THE ABSENCE OF SUCH A

 

7

--------------------------------------------------------------------------------


 


REPRESENTATIVE, DIRECTLY TO THE OTHER CREDITORS AND (Y) IF TO THE JUNIOR FIRST
LIEN CREDITORS, TO THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE.


 


(F)            FOR PURPOSES OF APPLYING PAYMENTS RECEIVED IN ACCORDANCE WITH
THIS SECTION 3, THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON (I) THE US
AGENT UNDER THE BANK CREDIT AGREEMENT, (II) THE REPRESENTATIVE FOR THE OTHER
CREDITORS OR, IN THE ABSENCE OF SUCH A REPRESENTATIVE, UPON THE OTHER CREDITORS,
AND (III) THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE, IN EACH CASE, FOR A
DETERMINATION (WHICH THE US AGENT, EACH REPRESENTATIVE FOR THE OTHER CREDITORS,
THE ADDITIONAL SENIOR SECURED NOTES TRUSTEE AND THE FIRST LIEN CREDITORS AGREE
(OR SHALL AGREE) TO PROVIDE UPON REQUEST OF THE COLLATERAL AGENT) OF THE
OUTSTANDING OBLIGATIONS (AND TYPE OF OBLIGATIONS) OWED TO THE BANK LENDER
CREDITORS, THE OTHER CREDITORS OR THE JUNIOR FIRST LIEN CREDITORS, AS THE CASE
MAY BE.  UNLESS IT HAS ACTUAL KNOWLEDGE (INCLUDING BY WAY OF WRITTEN NOTICE FROM
A BANK LENDER CREDITOR OR AN OTHER CREDITOR) TO THE CONTRARY, THE US AGENT AND
EACH REPRESENTATIVE, IN FURNISHING INFORMATION PURSUANT TO THE PRECEDING
SENTENCE, AND THE COLLATERAL AGENT, IN ACTING HEREUNDER, SHALL BE ENTITLED TO
ASSUME THAT NO SENIOR FIRST LIEN SECONDARY OBLIGATIONS ARE OUTSTANDING.  UNLESS
IT HAS ACTUAL KNOWLEDGE (INCLUDING BY WAY OF WRITTEN NOTICE FROM AN OTHER
CREDITOR) TO THE CONTRARY, THE COLLATERAL AGENT, IN ACTING HEREUNDER, SHALL BE
ENTITLED TO ASSUME THAT NO HEDGE AGREEMENTS ARE IN EXISTENCE.


 


4.             RELATIVE ACKNOWLEDGMENT/PRIORITIES OF SECURITY INTERESTS AND
LIENS.


 


(A)           EACH OF THE FIRST LIEN CREDITORS ACKNOWLEDGES AND AGREES (X) TO
THE RELATIVE PRIORITIES AS TO THE COLLATERAL (AND THE APPLICATION OF THE
PROCEEDS THEREFROM) AS PROVIDED IN THIS AGREEMENT AND ACKNOWLEDGES AND AGREES
THAT SUCH PRIORITIES (AND THE APPLICATION OF THE PROCEEDS FROM THE COLLATERAL)
SHALL NOT BE AFFECTED OR IMPAIRED IN ANY MANNER WHATSOEVER INCLUDING, WITHOUT
LIMITATION, ON ACCOUNT OF (I) THE INVALIDITY, IRREGULARITY, DIMINUTION IN VALUE
OR UNENFORCEABILITY OF ALL OR ANY PART OF ANY SECURED DEBT AGREEMENT OR ANY OF
THE OBLIGATIONS THEREUNDER, (II) THE ACTUAL DATE AND TIME OF EXECUTION,
DELIVERY, RECORDING, FILING OR PERFECTION OF ANY SECURITY INTERESTS IN THE
COLLATERAL, (III) ANY NONPERFECTION OF ANY LIEN PURPORTEDLY SECURING ANY OF THE
OBLIGATIONS, (IV) ANY AMENDMENT, CHANGE OR MODIFICATION OF ANY SECURED DEBT
AGREEMENT OR (V) ANY IMPAIRMENT, MODIFICATION, CHANGE, EXCHANGE, RELEASE OR
SUBORDINATION OF OR LIMITATION ON, ANY LIABILITY OF, OR STAY OF ACTIONS OR LIEN
ENFORCEMENT PROCEEDINGS AGAINST, ANY US CREDIT PARTY, ITS PROPERTY, OR ITS
ESTATE IN BANKRUPTCY RESULTING FROM ANY BANKRUPTCY, ARRANGEMENT, READJUSTMENT,
COMPOSITION, LIQUIDATION, REHABILITATION, SIMILAR PROCEEDING OR OTHERWISE
INVOLVING OR AFFECTING ANY US CREDIT PARTY, AND (Y) THAT THE PROVISIONS OF THE
US SECURITY AGREEMENT DO NOT REQUIRE THE US CREDIT PARTIES TO TAKE CERTAIN
ACTIONS TO PERFECT A SECURITY INTEREST IN CERTAIN COLLATERAL THAT MAY NOT BE
PERFECTED BY FILING A UCC FINANCING STATEMENT.


 


(B)           EACH OF THE FIRST LIEN CREDITORS HEREBY AGREES NOT TO CHALLENGE OR
QUESTION IN ANY PROCEEDING THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR
ANY SECURITY DOCUMENT (OR ANY OBLIGATIONS SECURED THEREUNDER) (IN EACH CASE AS A
WHOLE OR IN PART OR ANY TERM OR PROVISION CONTAINED THEREIN) OR THE VALIDITY OF
ANY LIEN, MORTGAGE OR FINANCING STATEMENT IN FAVOR OF THE COLLATERAL AGENT FOR
THE BENEFIT OF THE RESPECTIVE FIRST LIEN CREDITORS AS PROVIDED IN THE RESPECTIVE
SECURITY DOCUMENT, OR THE RELATIVE PRIORITY OF ANY SUCH LIEN.


 


(C)           IF ANY FIRST LIEN CREDITOR SHALL ACQUIRE BY INDEMNIFICATION,
SUBROGATION, CONTRACT OR OTHERWISE (INCLUDING PURSUANT TO THE SECURITY
DOCUMENTS), ANY LIEN, ESTATE, RIGHT OR

 

8

--------------------------------------------------------------------------------


 


OTHER INTEREST IN, OR POSSESSION OR CONTROL OF, ANY OF THE ASSETS OF ANY US
CREDIT PARTY THAT WOULD OTHERWISE CONSTITUTE COLLATERAL TO SECURE (OR PROVIDING
SECURITY FOR) THE RESPECTIVE OBLIGATIONS OWED TO SUCH FIRST LIEN CREDITOR, THAT
LIEN, ESTATE, RIGHT OR OTHER INTEREST SHALL, AND ANY SUCH POSSESSION OR CONTROL
SHALL, BE HELD FOR THE BENEFIT OF THE SECURED CREDITORS UNDER THE APPLICABLE
SECURITY DOCUMENTS AND SHALL BE SUBJECT TO THE RELATIVE PRIORITIES SET FORTH IN
SUCH SECURITY DOCUMENTS AND IN THIS AGREEMENT.


 


5.             SHARING ARRANGEMENTS.


 


(A)           THE FIRST LIEN CREDITORS HEREBY AGREE THAT THE PROVISIONS OF THIS
AGREEMENT WITH RESPECT TO ALLOCATIONS AND DISTRIBUTIONS OF PROCEEDS OF THE
COLLATERAL SHALL PREVAIL NOTWITHSTANDING ANY EVENT OR CIRCUMSTANCE, INCLUDING,
WITHOUT LIMITATION, IN THE EVENT THAT, THROUGH THE OPERATION OF ANY BANKRUPTCY,
REORGANIZATION, INSOLVENCY OR OTHER LAWS OR OTHERWISE, ANY OF THE SENIOR FIRST
LIEN CREDITORS’ SECURITY INTEREST IN THE COLLATERAL IS AVOIDED IN WHOLE OR IN
PART FOR ANY REASON OR IS ENFORCED WITH RESPECT TO SOME, BUT NOT ALL, OF THE
SENIOR FIRST LIEN OBLIGATIONS THEN OUTSTANDING.


 


(B)           THE FIRST LIEN CREDITORS AGREE THAT NONE OF THEM SHALL BE ENTITLED
TO BENEFIT FROM ANY AVOIDANCE ACTION AFFECTING OR OTHERWISE RELATING TO ANY
DISTRIBUTION OR ALLOCATION MADE IN ACCORDANCE WITH THIS AGREEMENT, WHETHER BY
PREFERENCE OR OTHERWISE, IT BEING UNDERSTOOD AND AGREED THAT THE BENEFIT OF ANY
SUCH AVOIDANCE ACTION OTHERWISE ALLOCABLE TO THEM SHALL INSTEAD BE ALLOCATED AND
TURNED OVER FOR APPLICATION IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN THIS
AGREEMENT.


 


(C)           IN THE EVENT THAT ANY PAYMENT OR DISTRIBUTION SHALL BE RECEIVED BY
ANY FIRST LIEN CREDITOR IN A MANNER THAT IS INCONSISTENT WITH THE PROVISIONS OF
SECTION 3 HEREOF, SUCH PAYMENT OR DISTRIBUTION SHALL BE HELD BY THE RESPECTIVE
FIRST LIEN CREDITOR FOR THE BENEFIT OF, AND SHALL BE PAID OVER OR DELIVERED TO,
THE RESPECTIVE FIRST LIEN CREDITORS ENTITLED THERETO FOR APPLICATION TO SUCH
ENTITLED FIRST LIEN CREDITORS’ OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ALL
INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER
ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR
PROCEEDING OF ANY US CREDIT PARTY AT THE RATE PROVIDED FOR IN THE RESPECTIVE
DOCUMENTATION FOR SUCH OBLIGATIONS, WHETHER OR NOT A CLAIM FOR POST-PETITION
INTEREST IS ALLOWED IN ANY SUCH CASE, PROCEEDING OR OTHER ACTION OR UNDER
APPLICABLE LAW) IN ACCORDANCE WITH SECTION 3 HEREOF.


 


6.             PROVISIONS IN THE EVENT OF INSOLVENCY PROCEEDINGS.  WITHOUT
LIMITING THE OTHER PROVISIONS OF THIS AGREEMENT, UPON THE COMMENCEMENT OF A CASE
UNDER THE BANKRUPTCY CODE BY OR AGAINST ANY US CREDIT PARTY:


 


(A)           THIS AGREEMENT AND THE SECURITY DOCUMENTS SHALL REMAIN IN FULL
FORCE AND EFFECT AND ENFORCEABLE PURSUANT TO THEIR RESPECTIVE TERMS IN
ACCORDANCE WITH SECTION 510(A) OF THE BANKRUPTCY CODE, AND ALL REFERENCES HEREIN
TO SUCH US CREDIT PARTY SHALL BE DEEMED TO APPLY TO SUCH ENTITY AS
DEBTOR-IN-POSSESSION AND TO ANY TRUSTEE IN BANKRUPTCY FOR THE ESTATE OF SUCH
ENTITY.


 


(B)           IN ANY SUCH CASE UNDER THE BANKRUPTCY CODE, EACH JUNIOR FIRST LIEN
CREDITOR AGREES NOT TO TAKE ANY ACTION OR VOTE IN ANY WAY SO AS TO CONTEST (1)
THE VALIDITY

 

9

--------------------------------------------------------------------------------


 


OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE SECURITY DOCUMENTS OR ANY OF
THE OBLIGATIONS THEREUNDER, (2) THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS, MORTGAGES, ASSIGNMENTS AND SECURITY INTERESTS GRANTED AND/OR ESTABLISHED
PURSUANT TO THIS AGREEMENT OR THE SECURITY DOCUMENTS WITH RESPECT TO THE SENIOR
FIRST LIEN OBLIGATIONS, OR (3) THE RELATIVE RIGHTS, BENEFITS, PRIVILEGES AND
DUTIES OF THE HOLDERS OF THE SENIOR FIRST LIEN OBLIGATIONS AND THE JUNIOR FIRST
LIEN OBLIGATIONS GRANTED AND/OR ESTABLISHED IN THIS AGREEMENT OR ANY SECURITY
DOCUMENT WITH RESPECT TO SUCH LIENS, MORTGAGES, ASSIGNMENTS AND SECURITY
INTERESTS.


 


(C)           SO LONG AS ANY SENIOR FIRST LIEN OBLIGATIONS ARE OUTSTANDING,
WITHOUT THE EXPRESS WRITTEN CONSENT OF THE REQUIRED FIRST LIEN CREDITORS, NONE
OF THE JUNIOR FIRST LIEN CREDITORS (OR THEIR REPRESENTATIVE) SHALL (I) WITH
RESPECT TO ANY RIGHTS UNDER ANY SECURED DEBT AGREEMENT, SEEK IN RESPECT OF ANY
PART OF THE COLLATERAL OR PROCEEDS THEREOF OR ANY LIEN WHICH MAY EXIST THEREON,
ANY RELIEF FROM OR MODIFICATION OF THE AUTOMATIC STAY AS PROVIDED IN SECTION 362
OF THE BANKRUPTCY CODE OR SEEK OR ACCEPT ANY FORM OF ADEQUATE PROTECTION UNDER
EITHER OR BOTH SECTIONS 362 AND 363 OF THE BANKRUPTCY CODE WITH RESPECT THERETO
TO THE EXTENT THAT THEIR RECEIPT OF ANY SUCH ADEQUATE PROTECTION WOULD REDUCE
(OR WOULD HAVE THE EFFECT OF REDUCING) OR ADVERSELY AFFECT THE ADEQUATE
PROTECTION THAT THE SENIOR FIRST LIEN CREDITORS OTHERWISE WOULD BE ENTITLED TO
RECEIVE (IT BEING UNDERSTOOD THAT, IN ANY EVENT, ANY SUCH ADEQUATE PROTECTION
SHALL ONLY BE AFFORDED TO THE JUNIOR FIRST LIEN CREDITORS IF THE SENIOR FIRST
LIEN CREDITORS ARE SATISFIED WITH THE ADEQUATE PROTECTION AFFORDED TO THE SENIOR
FIRST LIEN CREDITORS), (II) OPPOSE OR OBJECT TO ANY SENIOR FIRST LIEN CREDITOR
OBTAINING A LIEN OR GRANT OF ADMINISTRATIVE CLAIM IN CONNECTION WITH A GRANT OF
ADEQUATE PROTECTION, USE OF CASH COLLATERAL OR POST-PETITION FINANCING UNDER
SECTION 362, 363 OR 364 OF THE BANKRUPTCY CODE ON THE BASIS THAT THE JUNIOR
FIRST LIEN CREDITORS ARE NOT RECEIVING ANY ADEQUATE PROTECTION OR ARE NOT
RECEIVING SATISFACTORY ADEQUATE PROTECTION, (III) OPPOSE OR OBJECT TO THE USE OF
CASH COLLATERAL BY A US CREDIT PARTY ON THE BASIS THAT THE JUNIOR FIRST LIEN
CREDITORS ARE NOT RECEIVING ANY ADEQUATE PROTECTION OR ARE NOT RECEIVING
SATISFACTORY ADEQUATE PROTECTION, (IV) OPPOSE OR OBJECT TO ANY POST-PETITION
FINANCING (INCLUDING ANY DEBTOR-IN-POSSESSION FINANCING) PROVIDED BY ANY OF THE
SENIOR FIRST LIEN CREDITORS OR PROVIDED BY A THIRD PARTY PURSUANT TO SECTION 364
OF THE BANKRUPTCY CODE ON TERMS ACCEPTABLE TO THE REQUIRED FIRST LIEN CREDITORS
ON THE BASIS THAT THE JUNIOR FIRST LIEN CREDITORS ARE NOT RECEIVING ANY ADEQUATE
PROTECTION OR ARE NOT RECEIVING SATISFACTORY ADEQUATE PROTECTION, (V) OPPOSE OR
OBJECT TO OR WITHHOLD CONSENT FROM THE DISPOSITION OF ASSETS BY ANY US CREDIT
PARTY UNDER SECTION 363(B) OR (F) OF THE BANKRUPTCY CODE, PROVIDED THAT THE
INTEREST, IF ANY, WHICH THE JUNIOR FIRST LIEN CREDITORS HAVE IN THE ASSETS SHALL
ATTACH TO THE PROCEEDS OF SUCH DISPOSITION, ON THE BASIS THAT THE JUNIOR FIRST
LIEN CREDITORS ARE NOT RECEIVING ANY ADEQUATE PROTECTION OR ARE NOT RECEIVING
SATISFACTORY ADEQUATE PROTECTION, (VI) OPPOSE, OBJECT TO, OR VOTE AGAINST ANY
PLAN OF REORGANIZATION OR DISCLOSURE STATEMENT THE TERMS OF WHICH ARE CONSISTENT
WITH THE RIGHTS OF THE SENIOR FIRST LIEN CREDITORS UNDER THIS AGREEMENT AND THE
SECURITY DOCUMENTS UNDER WHICH THE LIENS, MORTGAGES, ASSIGNMENTS AND SECURITY
INTERESTS AND THE PRIORITY THEREOF ARE GRANTED AND ESTABLISHED ON THE BASIS THAT
THE JUNIOR FIRST LIEN CREDITORS ARE NOT RECEIVING ANY ADEQUATE PROTECTION OR ARE
NOT RECEIVING SATISFACTORY ADEQUATE PROTECTION, (VII) MAKE AN ELECTION PURSUANT
TO SECTION 1111(B) OF THE BANKRUPTCY CODE, (VIII) OPPOSE OR OBJECT TO THE
DETERMINATION OF THE EXTENT OF ANY LIENS HELD BY ANY OF THE SENIOR FIRST LIEN
CREDITORS OR THE VALUE OF ANY CLAIMS OF SENIOR FIRST LIEN CREDITORS UNDER
SECTION

 

10

--------------------------------------------------------------------------------


 


506(A) OF THE BANKRUPTCY CODE, OR (IX) OPPOSE OR OBJECT TO THE PAYMENT OF
INTEREST AND EXPENSES AS PROVIDED UNDER SECTIONS 506(B) AND (C) OF THE
BANKRUPTCY CODE.


 


(D)           THE SENIOR FIRST LIEN OBLIGATIONS OWED TO EACH SENIOR FIRST LIEN
CREDITOR UNDER THE SECURITY DOCUMENTS SHALL CONTINUE TO BE EFFECTIVE, OR TO BE
REINSTATED, AS THE CASE MAY BE, AS TO ANY PAYMENT IN RESPECT OF ANY SENIOR FIRST
LIEN OBLIGATION THAT IS RESCINDED OR MUST OTHERWISE BE RETURNED BY THE HOLDER OF
SUCH SENIOR FIRST LIEN OBLIGATION UPON THE OCCURRENCE OR AS A RESULT OF
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, ALL AS THOUGH SUCH PAYMENT HAD NOT
BEEN MADE.


 


7.             WAIVERS.  (A) EACH JUNIOR FIRST LIEN CREDITOR AGREES THAT NEITHER
THE COLLATERAL AGENT NOR THE SENIOR FIRST LIEN CREDITORS (IN DIRECTING THE
COLLATERAL AGENT TO TAKE ANY ACTION WITH RESPECT TO THE COLLATERAL) SHALL HAVE
ANY DUTY OR OBLIGATION TO REALIZE FIRST UPON ANY TYPE OF COLLATERAL (INCLUDING
ADDITIONAL SENIOR SECURED NOTES EXCLUDED COLLATERAL) OR TO SELL, DISPOSE OF OR
OTHERWISE LIQUIDATE ALL OR ANY PORTION OF THE COLLATERAL IN ANY MANNER THAT
WOULD MAXIMIZE THE RETURN TO ANY CLASS (OR PORTION OF A CLASS) OF FIRST LIEN
CREDITORS HOLDING OBLIGATIONS OF ANY TYPE (WHETHER BANK CREDIT DOCUMENT
OBLIGATIONS, OTHER OBLIGATIONS OR JUNIOR FIRST LIEN OBLIGATIONS),
NOTWITHSTANDING THAT THE ORDER AND TIMING OF ANY SUCH REALIZATION, SALE,
DISPOSITION OR LIQUIDATION MAY AFFECT THE AMOUNT OF PROCEEDS ACTUALLY RECEIVED
BY SUCH CLASS (OR PORTION OF A CLASS) OF FIRST LIEN CREDITORS FROM SUCH
REALIZATION, SALE, DISPOSITION OR LIQUIDATION.


 


(B)           EACH OF THE JUNIOR FIRST LIEN CREDITORS WAIVES ANY CLAIM WHICH
EACH SUCH JUNIOR FIRST LIEN CREDITOR MAY NOW OR HEREAFTER HAVE AGAINST THE
SENIOR FIRST LIEN CREDITORS (OR THEIR REPRESENTATIVES) ARISING OUT OF (I) ANY
AND ALL ACTIONS WHICH THE COLLATERAL AGENT OR THE OTHER SENIOR FIRST LIEN
CREDITORS TAKE OR OMIT TO TAKE (INCLUDING, WITHOUT LIMITATION, ACTIONS WITH
RESPECT TO THE CREATION, PERFECTION OR CONTINUATION OF LIENS ON THE COLLATERAL,
ACTIONS WITH RESPECT TO THE OCCURRENCE OF AN EVENT OF DEFAULT, ACTIONS WITH
RESPECT TO THE FORECLOSURE UPON, SALE, RELEASE, OR DEPRECIATION OF, OR FAILURE
TO REALIZE UPON, ANY OF THE SECURITY FOR THE OBLIGATIONS AND ACTIONS WITH
RESPECT TO THE COLLECTION OF ANY CLAIM FOR ALL OR ANY PART OF THE OBLIGATIONS
FROM ANY ACCOUNT DEBTOR, GUARANTOR OR ANY OTHER PARTY) WITH RESPECT TO THE
RESPECTIVE SECURED DEBT AGREEMENTS OR ANY OTHER AGREEMENT RELATED THERETO OR TO
THE COLLECTION OF THE OBLIGATIONS OR THE VALUATION, USE, PROTECTION OR RELEASE
OF THE SECURITY FOR THE OBLIGATIONS, (II) THE COLLATERAL AGENT’S OR THE OTHER
SENIOR FIRST LIEN CREDITORS’ ELECTION, IN ANY PROCEEDING INSTITUTED UNDER THE
BANKRUPTCY CODE, OF THE APPLICATION OF SECTION 1111(B) OF THE BANKRUPTCY CODE
AND/OR (III) ANY BORROWING OF, OR GRANT OF A SECURITY INTEREST OR ADMINISTRATIVE
EXPENSE PRIORITY UNDER SECTION 364 OF THE BANKRUPTCY CODE TO, ANY CREDIT PARTY
AS DEBTOR-IN-POSSESSION.


 


8.             NATURE OF OBLIGATIONS; POST-PETITION INTEREST.  EACH JUNIOR FIRST
LIEN CREDITOR HEREBY ACKNOWLEDGES AND AGREES THAT (I) THE JUNIOR FIRST LIEN
CREDITORS’ CLAIMS AGAINST THE US CREDIT PARTIES IN RESPECT OF THE COLLATERAL
CONSTITUTE JUNIOR AND SUBORDINATED CLAIMS SEPARATE AND APART (AND OF A DIFFERENT
CLASS) FROM THE CLAIMS OF THE SENIOR FIRST LIEN CREDITORS AGAINST THE US CREDIT
PARTIES IN RESPECT OF THE COLLATERAL AND (II) THE SENIOR FIRST LIEN OBLIGATIONS
INCLUDE ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING
OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
SIMILAR PROCEEDING OF ANY US CREDIT PARTY AT THE RATE PROVIDED FOR IN THE
RESPECTIVE SECURED DEBT AGREEMENTS GOVERNING THE SAME, WHETHER OR NOT A CLAIM
FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH CASE, PROCEEDING OR OTHER

 

11

--------------------------------------------------------------------------------


 


ACTION OR UNDER APPLICABLE LAW.  TO FURTHER EFFECTUATE THE INTENT OF THE PARTIES
AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, THE SENIOR FIRST LIEN
CREDITORS SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO AMOUNTS DISTRIBUTED TO
THEM IN RESPECT OF PRINCIPAL, PRE-PETITION INTEREST AND OTHER CLAIMS, ALL
AMOUNTS OWING IN RESPECT OF POST-PETITION INTEREST AT THE RELEVANT CONTRACT RATE
(EVEN THOUGH SUCH CLAIMS MAY OR MAY NOT BE ALLOWED IN WHOLE OR IN PART IN THE
RESPECTIVE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OR UNDER
APPLICABLE LAW) BEFORE ANY DISTRIBUTION IS MADE IN RESPECT OF THE CLAIMS HELD BY
THE JUNIOR FIRST LIEN CREDITORS, WITH EACH JUNIOR FIRST LIEN CREDITOR HEREBY
ACKNOWLEDGING AND AGREEING TO TURN OVER TO THE SENIOR FIRST LIEN CREDITORS ALL
AMOUNTS OTHERWISE RECEIVED OR RECEIVABLE BY IT TO THE EXTENT NEEDED TO
EFFECTUATE THE INTENT OF THIS SENTENCE EVEN IF SUCH TURN-OVER OF AMOUNTS HAS THE
EFFECT OF REDUCING THE AMOUNT OF THE CLAIM OF THE JUNIOR FIRST LIEN CREDITORS.


 


9.             DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS HEREIN
SPECIFIED.  SUCH DEFINITIONS SHALL BE EQUALLY APPLICABLE TO THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED.


 

“Additional Senior Secured Noteholders” shall have the meaning provided in the
recitals to this Agreement.

 

“Additional Senior Secured Notes” shall have the meaning provided in the
recitals to this Agreement.

 

“Additional Senior Secured Notes Trustee” shall have the meaning provided in the
preamble to this Agreement.

 

“Agreement” shall have the meaning provided in the preamble to this Agreement.

 

“Bank Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Bank Credit Document Obligations” shall have the meaning provided in clause (i)
of the definition of “Obligations” appearing in this Section 9.

 

“Bank Lender Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

 

“Class” shall have the meaning provided in Section 14(a) of this Agreement.

 

“Collateral” shall mean all “Collateral” (or similar defined term) under, and as
defined in, the US Security Agreement, the US Pledge Agreement and the
Netherlands Pledge Agreement but, in any event, for the purposes of this
Agreement, the term “Collateral” shall specifically exclude Additional Senior
Secured Notes Excluded Collateral.

 

12

--------------------------------------------------------------------------------


 

“Collateral Agent” shall mean General Electric Capital Corporation, as successor
agent to Morgan Stanley & Co., Incorporated, acting as Collateral Agent pursuant
to this Agreement and any Security Document.

 

“Credit Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Disposition” means the sale, assignment, transfer, lease, conveyance or other
disposition by any US Credit Party of any Collateral, including, without
limitation, an involuntary disposition as a result of a casualty or
condemnation.

 

“First Lien Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Holdings” shall have the meaning provided in the recitals to this Agreement.

 

“Junior First Lien Creditor Pro Rata Share” shall have the meaning provided in
Section 3(b)(ii) of this Agreement.

 

“Junior First Lien Creditors” shall have the meaning provided in the recitals to
this Agreement.

 

“Junior First Lien Obligations” shall have the meaning provided in clause (iii)
of the definition of “Obligations” appearing in this Section 9.

 

“Lenders” shall have the meaning provided in the recitals to this Agreement.

 

“Netherlands Agent” shall have the meaning provided in the recitals to this
Agreement.

 

“Netherlands Security Trustee” shall have the meaning provided in the recitals
to this Agreement.

 

“Obligations” shall mean and include all of the following:

 


(I)            THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST
THEREON (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE
COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY US CREDIT PARTY AT THE
RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR
POST-PETITION INTEREST IS ALLOWED IN ANY SUCH CASE, PROCEEDING OR OTHER ACTION
OR UNDER APPLICABLE LAW) OWING BY EACH US CREDIT PARTY TO THE BANK LENDER
CREDITORS, WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF, OR
IN CONNECTION WITH THE BANK CREDIT AGREEMENT AND THE OTHER BANK CREDIT DOCUMENTS
(INCLUDING ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF ANY US CREDIT
PARTY UNDER ANY GUARANTY CONSTITUTING A BANK CREDIT DOCUMENT) AND THE DUE
PERFORMANCE AND COMPLIANCE BY EACH US CREDIT PARTY WITH ALL OF THE TERMS,
CONDITIONS AND AGREEMENTS CONTAINED IN THE BANK

 

13

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT AND IN SUCH OTHER BANK CREDIT DOCUMENTS (ALL SUCH OBLIGATIONS,
INDEBTEDNESS AND LIABILITIES UNDER THIS CLAUSE (I), EXCEPT TO THE EXTENT
CONSISTING OF OBLIGATIONS OR INDEBTEDNESS WITH RESPECT TO HEDGE AGREEMENTS,
BEING HEREIN COLLECTIVELY CALLED THE “BANK CREDIT DOCUMENT OBLIGATIONS”);


 


(II)           THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST
THEREON (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE
COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY US CREDIT PARTY AT THE
RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR
POST-PETITION INTEREST IS ALLOWED IN ANY SUCH CASE, PROCEEDING OR OTHER ACTION
OR UNDER APPLICABLE LAW) OWING BY EACH US CREDIT PARTY TO THE OTHER CREDITORS
UNDER, OR WITH RESPECT TO (INCLUDING ALL SUCH OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES OF ANY US CREDIT PARTY UNDER ANY GUARANTY OF), ANY HEDGE AGREEMENT,
WHETHER SUCH HEDGE AGREEMENT IS NOW IN EXISTENCE OR HEREAFTER ARISING, AND THE
DUE PERFORMANCE AND COMPLIANCE BY EACH US CREDIT PARTY WITH ALL OF THE TERMS,
CONDITIONS AND AGREEMENTS CONTAINED THEREIN (ALL SUCH OBLIGATIONS, LIABILITIES
AND INDEBTEDNESS UNDER THIS CLAUSE (II) BEING HEREIN COLLECTIVELY CALLED THE
“OTHER OBLIGATIONS”); AND


 


(III)          THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST
THEREON (INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE
COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF ANY US CREDIT PARTY AT THE
RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR
POST-PETITION INTEREST IS ALLOWED IN ANY SUCH CASE, PROCEEDING OR OTHER ACTION
OR UNDER APPLICABLE LAW) OF EACH US CREDIT PARTY OWING TO THE JUNIOR FIRST LIEN
CREDITORS, WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF, OR
IN CONNECTION WITH THE ADDITIONAL SENIOR SECURED NOTES AND THE OTHER NOTE CREDIT
DOCUMENTS (INCLUDING ALL SUCH OBLIGATIONS, INDEBTEDNESS AND LIABILITIES OF ANY
US CREDIT PARTY UNDER ANY GUARANTY CONSTITUTING A NOTE CREDIT DOCUMENT) AND THE
DUE PERFORMANCE AND COMPLIANCE BY EACH US CREDIT PARTY WITH ALL OF THE TERMS,
CONDITIONS AND AGREEMENTS CONTAINED IN THE ADDITIONAL SENIOR SECURED NOTES AND
IN SUCH OTHER NOTE CREDIT DOCUMENTS (ALL SUCH OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS UNDER THIS CLAUSE (IV) BEING HEREIN COLLECTIVELY CALLED THE “JUNIOR
FIRST LIEN OBLIGATIONS”);


 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

“Original Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Original Bank Credit Agreement” shall have the meaning provided in the recitals
to this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Original Bank Lender Creditors” shall have the meaning provided in the recitals
to this Agreement.

 

“Original Collateral Agent” shall have the meaning provided in the preamble to
this Agreement.

 

“Original Lenders” shall have the meaning provided in the recitals to this
Agreement.

 

“Other Creditors” shall have the meaning provided in the recitals to this
Agreement.

 

“Other Obligations” shall have the meaning provided in clause (ii) of the
definition of “Obligations” appearing in this Section 9.

 

“Remedial Actions” shall mean any claim, proceeding or action to foreclose upon,
take possession or control of, sell, lease or otherwise dispose of, or in any
other manner realize, take steps to realize or seek to realize upon, the whole
or any part of any Collateral, whether pursuant to the UCC, by foreclosure, by
setoff, by self-help repossession, by notification to account debtors, by deed
in lieu of foreclosure, by exercise of power of sale, by judicial action or
otherwise, or the exercise of any other remedies with respect to any Collateral
available under any of the Security Documents, or under applicable law.

 

“Required Bank Lender Creditors” shall mean the “Requisite Lenders” under, and
as defined in, the Bank Credit Agreement.

 

“Required First Lien Creditors” shall mean (i) at any time when any Bank Credit
Document Obligations are outstanding or any Commitments or Letters of Credit
under the Bank Credit Agreement exist, the Required Bank Lender Creditors (or,
to the extent provided in Section 15.12 of the Bank Credit Agreement, each of
the Lenders) and (ii) at any time after all of the Bank Credit Document
Obligations have been paid in full in cash in accordance with the terms thereof
and all Commitments and Letters of Credit under the Bank Credit Agreement have
been terminated, the holders of a majority of the Other Obligations.

 

“Requisite Creditors” shall have the meaning provided in Section 14(a) of this
Agreement.

 

“Restatement Effective Date” shall mean the date and time on or prior to January
24, 2005 (a) on which (i) this Agreement shall have been executed and delivered
by the Collateral Agent and each US Credit Party for whom a signature line has
been provided below and bearing the consent of the Required First Lien Lenders,
and (ii) the Second Restatement Effective Date (as defined in the US Security
Agreement) shall have occurred and (b) of which written notice of the events
described in clause (a) of this definition shall have been provided by the
Collateral Agent to RPP USA, the Senior Secured Notes Trustee and the Additional
Senior Secured Notes Trustee.

 

“RPP USA” shall have the meaning provided in the recitals of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Senior First Lien Creditor Pro Rata Share” shall have the meaning provided in
Section 3(b)(i) of this Agreement.

 

“Senior First Lien Creditors” shall have the meaning provided in the recitals to
this Agreement.

 

“Senior First Lien Obligations” shall mean all Bank Credit Document Obligations
and all Other Obligations.

 

“Senior First Lien Primary Obligations” shall mean (i) in the case of the Bank
Credit Document Obligations, all principal of, premium (if any), and interest on
all US Loans under the Bank Credit Agreement, all unreimbursed Letter of Credit
Obligations that may occur with respect to outstanding Letters of Credit under
the Bank Credit Agreement and all fees owing pursuant to the Credit Agreement
and (ii) in the case of Other Obligations, all amounts due under any Hedge
Agreements (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities).

 

“Senior First Lien Secondary Obligations” shall mean all Senior First Lien
Obligations other than Senior First Lien Primary Obligations.

 

“US Agent” shall have the meaning provided in the recitals to this Agreement.

 

“US Borrowers” shall have the meaning provided in the recitals to this
Agreement.

 

“US Finance Corp.” shall have the meaning provided in the recitals to this
Agreement.

 


10.           EACH PARTY HERETO HEREBY REPRESENTS AND WARRANTS THAT (I) SUCH
PARTY HAS THE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT AND (II) SUCH PARTY
HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT, AND THAT THIS AGREEMENT
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY HEREOF MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


 


11.           NOTICES.  EXCEPT AS OTHERWISE SPECIFIED HEREIN, ALL NOTICES,
REQUESTS, DEMANDS OR OTHER COMMUNICATIONS TO OR UPON THE RESPECTIVE PARTIES
HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE
WHEN DELIVERED TO THE PARTY TO WHICH SUCH NOTICE, REQUEST, DEMAND OR OTHER
COMMUNICATION IS REQUIRED OR PERMITTED TO BE GIVEN OR MADE UNDER THIS AGREEMENT,
ADDRESSED IN THE MANNER PROVIDED IN THE US SECURITY AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


12.          GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.


 


(A)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS). 
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED COURTS.  EACH PARTY
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY.  EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
PARTY AT ITS ADDRESS SET FORTH IN THE SECURITY AGREEMENT UNTIL ANOTHER ADDRESS
IS PROVIDED IN ACCORDANCE WITH THE SECURITY AGREEMENT, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE IF IN CONFORMITY WITH
THE FOREGOING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF PARTY TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER PARTY IN ANY OTHER JURISDICTION.


 


(B)           EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


13.           MISCELLANEOUS.  THIS AGREEMENT SHALL BE BINDING UPON THE US CREDIT
PARTIES AND THE FIRST LIEN CREDITORS AND SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE SUCCESSORS AND ASSIGNS OF SUCH PERSONS.  EACH OF THE
AGREEMENTS AND ACKNOWLEDGMENTS MADE BY EACH FIRST LIEN CREDITOR IS MADE ON
BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS AND IS DEEMED EFFECTIVE BY
VIRTUE OF SUCH FIRST LIEN CREDITORS ACCEPTANCE OF THE BENEFITS OF THE APPLICABLE
US SECURITY DOCUMENTS.  THE HEADINGS IN THIS AGREEMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR DEFINE THE MEANING HEREOF.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE INSTRUMENT.  IN THE EVENT THAT
ANY PROVISION OF THIS AGREEMENT SHALL PROVE TO BE INVALID OR UNENFORCEABLE, SUCH
PROVISION SHALL BE DEEMED TO BE SEVERABLE FROM THE OTHER PROVISIONS OF THIS
AGREEMENT WHICH SHALL REMAIN BINDING ON ALL PARTIES HERETO.  THE COLLATERAL
AGENT MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR THROUGH AGENTS OR EMPLOYEES
AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
ITS DUTIES HEREUNDER. NEITHER THE COLLATERAL AGENT, NOR ANY OF ITS RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL SHALL BE LIABLE FOR ANY ACTION
LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER OR IN CONNECTION
HEREWITH, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


14.           AMENDMENT; WAIVER.


 


(A)           NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT OR ANY OF THE
DEFINED TERMS CONTAINED IN THE US SECURITY AGREEMENT THAT ARE INCORPORATED
HEREIN PURSUANT TO THE TERMS OF THIS AGREEMENT (BUT ONLY INSOFAR AS SUCH TERMS
ARE USED IN THIS AGREEMENT) MAY BE AMENDED, CHANGED, WAIVED, MODIFIED OR VARIED
IN ANY MANNER WHATSOEVER UNLESS IN WRITING DULY SIGNED BY THE COLLATERAL AGENT
(WITH THE CONSENT OF THE REQUIRED FIRST LIEN CREDITORS ONLY); PROVIDED, (I) THAT
ANY SUCH AMENDMENT, CHANGE, WAIVER, MODIFICATION OR VARIANCE (X) AFFECTING THE
RIGHTS AND BENEFITS OF A SINGLE CLASS OF SENIOR FIRST LIEN CREDITORS (AND NOT
ALL SUCH SENIOR FIRST LIEN CREDITORS IN A LIKE OR SIMILAR MANNER) SHALL REQUIRE
THE WRITTEN CONSENT OF THE REQUISITE CREDITORS (AS DEFINED BELOW) OF SUCH CLASS
OF SENIOR FIRST LIEN CREDITORS AND (Y) MATERIALLY ADVERSELY AFFECTING THE RIGHTS
AND BENEFITS OF THE JUNIOR FIRST LIEN CREDITORS (AND NOT ALL FIRST LIEN
CREDITORS IN A LIKE OR SIMILAR MANNER) SHALL REQUIRE THE WRITTEN CONSENT OF THE
REQUISITE CREDITORS OF THE JUNIOR FIRST LIEN CREDITORS UNLESS SUCH AMENDMENT IS
OF THE TYPE DESCRIBED IN SECTION 14(B) HEREOF, AND (II) THAT ANY AMENDMENT,
CHANGE, WAIVER, MODIFICATION OR VARIANCE TO THE EXTENT RELATING TO ANY
ADDITIONAL SENIOR SECURED NOTES LIEN EXCLUDED COLLATERAL MAY BE MADE WITHOUT THE
CONSENT OF THE JUNIOR FIRST LIEN CREDITORS.  FOR THE PURPOSE OF THIS AGREEMENT,
THE TERM “CLASS” SHALL MEAN EACH CLASS OF FIRST LIEN CREDITORS I.E., WHETHER (W)
THE BANK LENDER CREDITORS AS HOLDERS OF THE BANK CREDIT DOCUMENT OBLIGATIONS,
(X) THE OTHER CREDITORS AS THE HOLDERS OF THE OTHER OBLIGATIONS OR (Y) THE
JUNIOR FIRST LIEN CREDITORS AS HOLDERS OF THE JUNIOR FIRST LIEN OBLIGATIONS. 
FOR THE PURPOSE OF THIS AGREEMENT, THE TERM “REQUISITE CREDITORS” OF ANY CLASS
SHALL MEAN (W) WITH RESPECT TO THE BANK CREDIT DOCUMENT OBLIGATIONS, THE
REQUIRED BANK LENDER CREDITORS (OR ALL OF THE LENDERS IF REQUIRED BY SECTION 9.2
OF THE BANK CREDIT AGREEMENT), (X) WITH RESPECT TO THE OTHER OBLIGATIONS, THE
HOLDERS OF AT LEAST A MAJORITY OF ALL OBLIGATIONS OUTSTANDING FROM TIME TO TIME
UNDER THE HEDGE AGREEMENTS ENTERED INTO WITH OTHER CREDITORS AND (Y) WITH
RESPECT TO THE JUNIOR FIRST LIEN OBLIGATIONS, THE ADDITIONAL SENIOR SECURED
NOTES TRUSTEE (ACTING AT THE DIRECTION OF ADDITIONAL SENIOR SECURED NOTEHOLDERS
HOLDING AT LEAST A MAJORITY OF THE THEN OUTSTANDING AGGREGATE PRINCIPAL AMOUNT
OF ADDITIONAL SENIOR SECURED NOTES).

 

18

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT AND AS PERMITTED BY THE NOTE CREDIT AGREEMENT, THE JUNIOR FIRST LIEN
CREDITORS HEREBY AGREE THAT THE REQUIRED FIRST LIEN CREDITORS MAY AT ANY TIME
AND FROM TIME TO TIME AGREE TO AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT AND
EACH OF THE SECURITY DOCUMENTS TO SECURE ADDITIONAL EXTENSIONS OF CREDIT AND ADD
NEW CREDITORS AS “SECURED CREDITORS” UNDER THIS AGREEMENT AND SUCH SECURITY
DOCUMENTS (EITHER AS PART OF AN EXISTING CLASS OR AS A NEWLY CREATED CLASS), SO
LONG AS SUCH AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS DO NOT EXPRESSLY VIOLATE
THE PROVISIONS OF THE BANK CREDIT AGREEMENT OR THE NOTE CREDIT AGREEMENT, AND TO
THE EXTENT THAT ANY SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT TO ANY OF THE
SECURITY DOCUMENTS WOULD OTHERWISE REQUIRE THE CONSENT OF ALL OR ANY PORTION OF
THE JUNIOR FIRST LIEN CREDITORS, SUCH JUNIOR FIRST LIEN CREDITORS SHALL GIVE
SUCH CONSENT AS PROVIDED IN SECTION 2(III) HEREOF.


 


15.           RIGHT TO AMEND, ETC.  AS BETWEEN THE JUNIOR FIRST LIEN CREDITORS
ON THE ONE HAND AND THE SENIOR FIRST LIEN CREDITORS (INCLUDING, WITHOUT
LIMITATION, THE LENDERS) ON THE OTHER HAND, IT IS AGREED THAT THE SENIOR FIRST
LIEN CREDITORS MAY AT ANY TIME AND FROM TIME TO TIME, IN THEIR SOLE DISCRETION,
AND WITHOUT ANY OBLIGATION TO GIVE ANY NOTICE OR RECEIVE ANY CONSENT FROM THE
JUNIOR FIRST LIEN CREDITORS, (I) CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT,
OR CHANGE OR EXTEND THE TIME OF PAYMENT OF, OR RENEW, ALTER, REFINANCE, INCREASE
OR ADD TO THE SENIOR FIRST LIEN OBLIGATIONS, OR (II) OBTAIN, RELEASE, OR DISPOSE
OF ANY COLLATERAL FOR THE SENIOR FIRST LIEN OBLIGATIONS, AND THE PROVISIONS OF
THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITH RESPECT TO ALL SUCH
SENIOR FIRST LIEN OBLIGATIONS.


 


16.           FURTHER ASSURANCES.  EACH FIRST LIEN CREDITOR AGREES TO TAKE SUCH
FURTHER ACTION AND SHALL EXECUTE AND DELIVER TO THE US AGENT, THE COLLATERAL
AGENT AND THE OTHER FIRST LIEN CREDITORS SUCH ADDITIONAL DOCUMENTS AND
INSTRUMENTS (IN RECORDABLE FORM, IF REQUESTED) AS THE COLLATERAL AGENT OR THE
REQUIRED FIRST LIEN CREDITORS MAY REASONABLY REQUEST TO EFFECTUATE THE TERMS OF
AND AGREEMENTS CONTEMPLATED BY THIS AGREEMENT.


 


17.           ADDITIONAL CREDIT PARTIES.  IT IS UNDERSTOOD AND AGREED THAT ANY
SUBSIDIARY OF HOLDINGS THAT IS A US CREDIT PARTY AND IS REQUIRED TO EXECUTE A
COUNTERPART OF THE US SECURITY AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE
RESPECTIVE SECURED DEBT AGREEMENTS SHALL EXECUTE A COUNTERPART HEREOF AND
DELIVER THE SAME TO THE COLLATERAL AGENT AND SHALL AUTOMATICALLY BECOME A PARTY
HEREUNDER.


 


18.           TERMINATION.  THIS AGREEMENT SHALL TERMINATE ON THE FIRST DATE
UPON WHICH THE COMMITMENTS UNDER THE BANK CREDIT AGREEMENT HAVE BEEN TERMINATED
AND ALL HEDGE AGREEMENTS ENTERED INTO WITH ANY OTHER CREDITORS HAVE BEEN
TERMINATED AND ALL OTHER OBLIGATIONS HAVE BEEN REPAID IN FULL IN CASH IN
ACCORDANCE WITH THE TERMS THEREOF, NO NOTE UNDER THE BANK CREDIT AGREEMENT IS
OUTSTANDING AND ALL LOANS AND OTHER BANK CREDIT DOCUMENT OBLIGATIONS THEREUNDER
HAVE BEEN REPAID IN FULL IN CASH IN ACCORDANCE WITH THE TERMS THEREOF AND ALL
LETTERS OF CREDIT ISSUED UNDER THE BANK CREDIT AGREEMENT HAVE BEEN TERMINATED.


 


19.           INCONSISTENT PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT OR
ANY PROVISION IN ANY SECURITY DOCUMENT SHALL BE INCONSISTENT WITH, OR CONTRARY
TO, ANY PROVISION OF THE NOTE CREDIT DOCUMENTS, THEN TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW THE PROVISION IN THIS AGREEMENT AND THE
RESPECTIVE SECURITY DOCUMENTS SHALL BE CONTROLLING, AND

 

19

--------------------------------------------------------------------------------


 


SHALL SUPERSEDE SUCH INCONSISTENT PROVISION TO THE EXTENT NECESSARY TO GIVE FULL
EFFECT TO ALL PROVISIONS CONTAINED IN THIS AGREEMENT AND THE SECURITY DOCUMENTS.

 

*     *    *

 

20

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

RESOLUTION PERFORMANCE PRODUCTS INC.

 

 

 

 

By:

/s/ Thomas Bausch

 

Title:     Treasurer

 

 

 

 

 

RESOLUTION PERFORMANCE PRODUCTS LLC

 

 

 

 

By:

/s/ Thomas Bausch

 

Title:     Treasurer

 

 

 

 

 

RPP CAPITAL CORPORATION

 

 

 

 

By:

/s/ Thomas Bausch

 

Title:     Treasurer

 

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent, and
as US Agent on behalf of the Bank Lender
Creditors and as Requisite Lender Creditors

 

 

 

 

 

 

 

By:

 /s/ Kimberly A. Massa

 

 

Title:   Duly Authorized Signatory

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------